Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         31-OCT-2022
                                                         11:45 AM
                                                         Dkt. 9 ODAC



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         STATE OF HAWAIʻI,
                  Respondent/Plaintiff-Appellee,

                                vs.

                          JASON F. TENGAN,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 2DTA-20-00442)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant Jason F. Tengan’s

 Application for Writ of Certiorari, filed on September 16, 2022,

 is hereby rejected.

           DATED: Honolulu, Hawaiʻi, October 31, 2022.

                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Michael D. Wilson
                              /s/ Todd W. Eddins